10/06/2017

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: AF 11-0244

                                        AF 11-0244
                                                                                 OCT 06 2017
                                                                                  Ed Smith
                                                                              r>v: OF THE SUPREME COURT
IN RE THE RULES FOR ADMISSION
TO THE BAR OF MONTANA                                                ORDER




     In July 2017, this Court adopted ternporary amendments to Rule 104 of the
Montana Board of Bar Examiners' Rules as an interim means to accommodate examinees
who are breastfeeding. We invited comrnents on the amendments and received several.
The Court extends its thanks to the Board of Bar Examiners for its review of the issue
and to all those who took the time to offer input on the proposal.
       After review and consideration of the comrnents to the ternporary amendrnents, at
a public meeting on October 3, 2017, the Court deterrnined that minor changes to the
interim rule are in order.
      IT IS NOW ORDERED that the attached Montana Board of Bar Examiners'
Rules, including a new subsection F to Rule 104, are ADOPTED, effective immediately.
       A copy of this Order and the attached rule shall be posted on thc Court's website.
In addition, the Clerk is directed to provide copies of this Order and attachment to the
Executive Director and the Bar Admissions adrninistrator of the State Bar of Montana
with the request that they be posted on the State Bar's website; to the Chair of the Board
of Bar Examiners; to Dean Paul Kirgis of the Alexander Blewett III School of Law; to the
State Law Library; to Todd Everts, Connie Dixon, and Molly Peterson at Montana
Legislative Services Division; to Helene Haapala and Scott Moe at Thomson Reuters;
and to Robert Roy and Patti Glueckert at LexisNexis.
      Dated this 7
                 7 day of October, 2017.


                                                              Chief Justice